Case 8:17-cv-00772-CJC-JDE Document 56 Filed 12/31/18 Page 1 of 9 Page ID #:947



  1   EMANUEL LAW FIRM
  2   Sacha V. Emanuel (SBN 218705)
      svemanul@gmail.com
  3   Raphael B. Emanuel (SBN 218755)
  4   remanuellaw@gmail.com
      1875 Century Park East, Suite 2150
  5   Los Angeles, California 90067
  6   Telephone: (310) 881-6814
      Facsimile: (310) 881-6801
  7

  8   Attorneys for Plaintiff/Counter-Defendant
  9
      Neofonie GmbH

 10

 11
                          UNITED STATES DISTRICT COURT

 12                      CENTRAL DISTRICT OF CALIFORNIA
 13

 14    NEOFONIE GMBH, a German                    Case No.: 8:17-cv-00772 CJC (JDEx)
       corporation,
 15                                               REPLY OF NEOFONIE GMBH
 16                                               TO DEFENDANT’S OPPOSITION
                         Plaintiff,
                                                  TO MOTION IN LIMINE TO
 17                                               EXCLUDE LAY WITNESSES
                   vs.
 18                                               FROM GIVING AN EXPERT
                                                  OPINION
 19    ARTISSIMO DESIGNS LLC, a
       Delaware limited liability company,        Hon. Cormac J. Carney
 20
                                                  Hearing: January 14, 2019
 21                   Defendant.                  Time: __ 3:00 p.m.
       _________________________________          Place: Courtroom 7C, 350 W. 1st St.
 22                                               Los Angeles, California 90012
 23    AND COUNTERCLAIM

 24

 25

 26

 27

 28

                         REPLY TO OPPOSITION TO MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 56 Filed 12/31/18 Page 2 of 9 Page ID #:948



  1                             TABLE OF CONTENTS
  2                                                                            Pages
  3      I. INTRODUCTION………………………..……………………..................2
  4      II. ARGUMENT
  5            A. Defendant Should Not Be Permitted To Offer Any Testimony
  6               Regarding Topics 1, 2, 4, 5, 6, 7, and 8……………………………..3
  7            B. Defendant’s Lay Witness Employees Should Not Be Permitted To
  8               Give Opinion Testimony Regarding The Usability By Third Parties
  9               And Functionality Of The MVP (Topic 3)…………………………..4
 10            C. Nor Should Defendant’s Lay Witnesses Be Permitted To Give
 11               Opinion Testimony Regarding Whether Neofonie Timely Or
 12               Adequately Integrated The MVP With Defendant’s AX Software
 13               (Topic 9)……………………………………………………………...4
 14            D. Defendant’s Lay Witnesses Should Also Be Precluded From Giving
 15               Expert Opinion Testimony Regarding Topics 2, 6, 7 and 8 As It
 16               Relates To The MVP…………………………………………………5
 17            E. The Probative Value Of Defendant’s Opinion Testimony Regarding
 18               Topics 2, 3, 6, 7, 8 and 9 Is Far Outweighed By The Dangers of
 19
                  Confusing The Issues and Misleading The Jury……………………..6
 20
         III. CONCLUSION……………………………………………………………8
 21

 22

 23

 24

 25

 26

 27

 28
                                             i
       PLAINTIFF NEOFONIE’S REPLY TO DEFENDANT’S OPPOSITION TO MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 56 Filed 12/31/18 Page 3 of 9 Page ID #:949



  1                           TABLE OF AUTHORITIES
  2                                                                           PAGE
  3   CASES
  4   Federal
  5   Dream Games of Arizona, Inc. v. PC Onsite, 561 F.3d 983, 993 (9th Cir. 2009)..6
  6   FEDERAL STATUTES                                                         PAGE
  7
      Fed.R. Evid 401…….…………………………………………...............................6
  8
      Fed.R. Evid 402…….…………………………………………...............................6
  9

 10   Fed.R. Evid 403…….…………………………………………...............................6
 11
      Fed.R. Evid 602...…………………………………………….................................4
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                             -ii-
       PLAINTIFF NEOFONIE’S REPLY TO DEFENDANT’S OPPOSITION TO MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 56 Filed 12/31/18 Page 4 of 9 Page ID #:950



  1       I.     INTRODUCTION
  2       Defendant seeks to mislead the jury at trial by having its lay witness employees
  3   give expert opinions about the usability by third parties or the functionality of the
  4   minimum viable product (“MVP”) for artdesigns.com delivered by Neofonie
  5   (Topic 3), and whether or not the MVP was timely and adequately integrated with
  6   Defendant’s Microsoft AX software (Topic 9). Such opinion testimony by
  7   Defendant’s lay witnesses is improper because it requires the specialized
  8   knowledge of an expert.
  9       Furthermore, such lay testimony about these topics is also improper because the
 10   usability of the MVP by a third party is not within the personal knowledge of
 11   Defendant’s lay witness employees. Additionally, the term “usability” is
 12   undefined, subjective, and not contained within the parties’ Phase II Agreement.
 13
      Allowing such testimony would be highly prejudicial to Neofonie as it would
 14
      mislead and confuse the jury into believing that the parties’ agreed to adhere to a
 15
      subjective and undefined standard not contained within the Phase II Agreement
 16
      with respect to the delivery of the MVP.
 17
          In its opposition, Defendant concedes that it has abandoned and will not offer
 18
      any testimony regarding many of the theories asserted in its Counterclaim,
 19
      including:
 20
          (Topic 1): Whether Neofonie complied with basic usability principles in
 21
      developing the MVP;
 22
          (Topic 2): What items, deliverables, features, or sub-features are required for the
 23
      basic functionality or usability of an e-commerce MVP;
 24
          (Topic 4): Whether Neofonie used proper judgment in deciding what features of
 25
      the MVP to develop from scratch;
 26
          (Topic 5): Whether Neofonie used best practices in developing the MVP;
 27
          (Topic 6): The process concerning the testing, discovery, and fixing of bugs on
 28    F91112F5.doc                              -2-
                          REPLY TO OPPOSITION TO MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 56 Filed 12/31/18 Page 5 of 9 Page ID #:951



  1   an e-commerce MVP project and whether the process at issue was outside of
  2   normal industry standards;
  3         (Topic 7): The migration of an MVP from a test environment to a live
  4   environment; and
  5         (Topic 8): The frequency and effect of budget and time overruns on an e-
  6   commerce MVP project.
  7         Neofonie’s motion should be granted as to these topics and an order should issue
  8   barring Defendant from introducing any evidence, including rebuttal evidence,
  9   regarding these topics.
 10         In its opposition, Defendant also argues that with respect to Topics 2, 6, 7, and
 11   8, its lay witnesses should be permitted to give testimony regarding these topics to
 12   the extent it relates to the MVP at issue. However, Defendant’s lay witnesses
 13
      should not be permitted to give opinions regarding these topics as they relate to the
 14
      MVP at issue that are not rationally based on their perception or which require
 15
      specialized knowledge. For example, conclusory, lay opinion testimony about the
 16
      number of bugs, their severity, or how easily they can or cannot be fixed should not
 17
      be permitted.
 18
      II.      ARGUMENT
 19
               A.     Defendant Should Not Be Permitted To Offer Any Testimony
 20
                      Regarding Topics 1, 2, 4, 5, 6, 7 and 8.
 21
               In its opposition, Defendant states that it has abandoned the theories alleged
 22
      in its Counterclaim relating to topics 1, 4, and 5 and that it does not intend to offer
 23
      any testimony at trial relating to these topics. Defendant also states in its
 24
      opposition that to the extent Topics 2, 6, 7, and 8 relate to an industry standard
 25
      MVP, it does not intend to offer any testimony regarding these topics.
 26
               An order should therefore issue barring Defendant from introducing any
 27
      evidence at trial, including rebuttal evidence, relating to topics 1, 2, 4, 5, 6, 7 and 8.
 28    F91112F5.doc                               -3-
                            REPLY TO OPPOSITION TO MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 56 Filed 12/31/18 Page 6 of 9 Page ID #:952



  1          B.       Defendant’s Lay Witness Employees Should Not Be Permitted To
  2                   Give Opinion Testimony Regarding The Usability By Third
  3                   Parties And Functionality Of The MVP (Topic 3).
  4          The usability of the MVP by Defendant’s third party customers is not within
  5   the personal knowledge of Defendant’s employees. (See Fed.R. Evid. 602 – which
  6   requires witnesses to have personal knowledge of the matters to which they testify.)
  7   Such opinion testimony regarding this issue is simply too speculative, lacking in
  8   probative value, and prejudicial to Neofonie to be admissible.
  9          Additionally, opinions from Defendant’s lay witness employees about the
 10   usability or functionality of the MVP would require scientific, technical, and other
 11   specialized knowledge. The term usability would need to be properly defined,
 12   third parties would need to be clearly identified, polled, interviewed, and/or have at
 13
      least attempted to use the MVP in order for an opinion to be given on their behalf
 14
      as to its usability.
 15
             Furthermore, with respect to functionality in software development, because
 16
      this refers to how software components interact with each other, and requires an
 17
      interface among people, machines, and software systems, opinion testimony as to
 18
      functionality therefore requires the skill and knowledge of an expert. The limited
 19
      perception of lay witnesses is both unhelpful and insufficient to form conclusions
 20
      about the functionality of the MVP.
 21
             C.       Nor Should Defendant’s Lay Witnesses Be Permitted To Give
 22
                      Opinion Testimony Regarding Whether Neofonie Timely Or
 23
                      Adequately Integrated The MVP With Defendant’s AX Software
 24
                      (Topic 9).
 25
             Defendant seeks to oversimply the technical aspects of the software
 26
      development process so its employees can offer opinions based on their personal
 27
      knowledge on a question that Defendant concedes in advance requires expert
 28    F91112F5.doc                              -4-
                             REPLY TO OPPOSITION TO MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 56 Filed 12/31/18 Page 7 of 9 Page ID #:953



  1   knowledge. Defendant realizes that its employees do not have the skill and
  2   knowledge to understand the integration of software components, here the
  3   integration of Defendant’s AX software with the MVP. Despite acknowledging
  4   that expert knowledge is required, it claims that “whether it worked” (presumably
  5   the integration) is a simple question upon which a lay person can offer an opinion.
  6   As previously stated the interaction of software components that occurs when they
  7   are integrated, speaks to functionality, requiring an expert’s opinion to be helpful
  8   rather than confusing to a jury.
  9          D.       Defendant’s Lay Witnesses Should Also Be Precluded From
 10                   Giving Expert Opinion Testimony Regarding Topics 2, 6, 7 and 8
 11                   As It Relates To The MVP.
 12          Defendant’s lay witnesses should be barred from offering opinions that
 13
      require expert knowledge such as which software features were required for the
 14
      functionality or usability of the MVP for the reasons set forth in Section III B
 15
      above.
 16
             Nor should they be able to testify regarding the severity of bugs, and how
 17
      easily fixable they were, the migration process of the MVP from a test environment
 18
      to a live environment, and the effect of time overruns in this case. These matters
 19
      require specialized knowledge to assist the jury in understanding how the
 20
      development of an ecommerce MVP must assemble a product that incorporates the
 21
      interactions of people, software and machines to be functional. Testimony from
 22
      Defendant’s employees recounting their own experiences does not help the jury
 23
      understand the development process, the integration of software components and its
 24
      effect, how bugs appear, how serious they are, and how easily fixable they may be.
 25
             Neofonie does not argue, at this stage, whether or not Defendant’s employees
 26
      have personal knowledge of, at least some, of the issues discussed. Rather,
 27
      Neofonie argues that Defendant’s employees’ opinions, based on their personal
 28    F91112F5.doc                             -5-
                           REPLY TO OPPOSITION TO MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 56 Filed 12/31/18 Page 8 of 9 Page ID #:954



  1   experiences and not on technical and specialized knowledge, are confusing,
  2   wasteful, and certainly not helpful to a jury.
  3          E.       The Probative Value Of Defendant’s Opinion Testimony
  4                   Regarding Topics 2, 3, 6, 7, 8 and 9 Is Far Outweighed By The
  5                   Dangers of Confusing The Issues and Misleading The Jury.
  6          Even if evidence is considered relevant, evidence may be excluded when its
  7   probative value is substantially outweighed by the danger of unfair prejudice,
  8   confusion of the issues, or misleading the jury.” Fed. R. Evid.. 403; Dream Games
  9   of Arizona, Inc. v. PC Onsite, 561 F.3d 983, 993 (9th Cir. 2009). Evidence has
 10   probative value only if it has any tendency to make the existence of any legally
 11   necessary proposition in the case more or less likely. Fed. R. Evid. 401-402.
 12          The court should exclude Defendant’s lay witnesses’ opinion testimony
 13
      because its probative value is far outweighed by the dangers of confusing the
 14
      issues, misleading the jury, and wasting time. For example, testimony from
 15
      Defendant’s lay witness employees about the usability or functionality of the MVP
 16
      has little or no probative value as they are not qualified to give such opinions, and
 17
      the word “usability” is subjective, undefined and not even used in the parties’ Phase
 18
      II Agreement. Allowing such testimony would be highly prejudicial to Neofonie as
 19
      it would mislead and confuse the jury into believing that the parties’ agreed to
 20
      adhere to a subjective and undefined standard not contained within the Phase II
 21
      Agreement with respect to the MVP.
 22
      III.   CONCLUSION
 23
             For the foregoing reasons, Neofonie respectfully requests that this Court
 24
      issue the order in limine requested.
 25

 26

 27

 28    F91112F5.doc                             -6-
                           REPLY TO OPPOSITION TO MOTION IN LIMINE NO. 2
Case 8:17-cv-00772-CJC-JDE Document 56 Filed 12/31/18 Page 9 of 9 Page ID #:955



  1    Dated: December 31, 2018
  2                                            EMANUEL LAW FIRM
  3

  4                                            By:/s/
                                                 Sacha V. Emanuel
  5                                              Attorneys for Plaintiff
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28    F91112F5.doc                         -7-
                        REPLY TO OPPOSITION TO MOTION IN LIMINE NO. 2
